Citation Nr: 0706189	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals, rectus femoris rupture, left thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from February 1979 to February 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 206, the Board remanded the matter for additional 
evidentiary development.



FINDING OF FACT

The veteran's left thigh disability has not exhibited 
ankylosis or flail joint of the hip, limitation of flexion to 
30 degrees, or limitation of abduction with motion lost 
beyond 10 degrees.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for residuals, rectus femoris rupture, left thigh, 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5252 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are October 2001, December 2003, and August 2006 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim of 
entitlement to an increased rating.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 2001.   Thereafter, the RO provided 
notice in October 2001 and December 2003, prior to the 
adjudication of the claim in February 2002.  Additionally, 
the record contains an October 2006 supplemental statement of 
the case following the August 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 and August 2006 letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2001, December 2003, and August 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Daniel Metzger, D.O.; 
and VA examination reports dated in December 2001, October 
2003, May 2005, and October 2006.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to an increased disability 
for his service-connected residuals, rectus femoris rupture, 
left thigh.  His left thigh disability is rated as 10 percent 
disabling pursuant to Diagnostic Code 5252.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5252 (2006).  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  Id.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  Id.

In general, 38 C.F.R. § 4.71, Plate II (2006) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

The medical evidence of record includes four VA examinations.  
In December 2001, the examiner noted hypertrophy of the 
rectus femoris muscle and evidence of the rupture of the 
rectus femoris.  There was slight limitation of adduction and 
flexion of the left thigh.  The veteran was diagnosed as 
having a rectus femoris tear of the left thigh, with moderate 
symptoms, slight progression and slight disability.  

In October 2003, range of motion studies documented flexion 
to 45 degrees, abduction to 45 degrees, and adduction was to 
10 degrees.  No extension was noted.  When the veteran 
contracted his quadriceps the examiner could feel a globular 
mass that was somewhat tender.  In May 2005, objective 
findings included a ruptured muscle in the mid quadriceps 
area; however, there was no tenderness, inflammation or 
redness.  

In October 2006, range of motion studies demonstrated hip 
flexion to 110 degrees, external rotation to 30 degrees, 
internal rotation to 15 degrees, and abduction to 30 degrees.  
The veteran exhibited some discomfort with hip movement.  The 
examiner characterized the veteran's hip range of motion as 
nearly normal.  Although the examiner considered the rectus 
femoris to be impaired, he characterized the veteran's muscle 
strength as good.  

The evidence of record does not support an evaluation in 
excess of 10 percent disabling for the veteran's left thigh 
disability under Diagnostic Code 5252.  At worst, limitation 
of flexion has been documented to 45 degrees, which only 
warrants a 10 percent evaluation.  Moreover, the most recent 
examination of record, executed in October 2006, demonstrated 
improvement in the veterans's hip flexion to 110 degrees, 
such that he would not warrant even a compensable rating.  In 
light of the aforementioned medical evidence, the veteran has 
not demonstrated limitation of flexion to 30 degrees such as 
to warrant a 20 percent disability rating.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.  Rather, the 
October 2006 VA examiner opined that the veteran would 
experience additional pain during flare-ups or repetitive 
use; however, he would not experience any further limitation 
of motion.  The examiner further concluded that DeLuca 
factors would not warrant an increase in the veteran's 
disability rating.  Accordingly, a disability rating in 
excess of 10 percent for the veteran's residuals, rectus 
femoris rupture, left thigh, is not warranted.

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2006). 
Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006). 
Diagnostic Code 5253, for impairment of the thigh, is not 
applicable because it has not been shown that the veteran 
experiences limitation of abduction of the thigh, in motion 
lost, beyond 10 degrees; limitation of adduction of the 
thigh, to the extent that he cannot cross his legs; or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the left leg.  38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2006).  Finally, 
Diagnostic Code 5254 is not for application since the 
evidence does not demonstrate a flail joint in the left hip.  
38 C.F.R. § 4.71, Diagnostic Code 5254 (2006).

38 C.F.R. § 4.73, Diagnostic Code 5313 (2006), addresses 
disabilities of Muscle Group XIII.  See 38 C.F.R. § 4.73.

The function of MG XIII is as follows:  Extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles:  (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2006).

For slight injuries MG XIII, a 0 percent rating is warranted; 
moderate injuries warrant 10 percent ratings; moderately 
severe injuries warrant 30 percent ratings; and severe 
injuries warrant 40 percent ratings.  38 C.F.R. § 4.73.  
There is simply no evidence of greater than moderate injury 
to MGXIII.  Indeed, although the initial VA examination 
indicated moderate symptoms, the following examinations 
suggested the disability was improving.  There was no 
tenderness or inflammation and good muscle strength.  

Because the criteria for a higher rating are not met, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for the veteran's left thigh disability.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for residuals, rectus femoris rupture, left thigh, is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


